72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James A. BUTLER, Plaintiff--Appellant,v.Howard C. VICK, AUSA, Defendant--Appellee,andJohn Doe, Agents, Defendants.
No. 95-6997.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1995.Decided Dec. 15, 1995.

James A. Butler, Appellant Pro Se.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-95-12-MC, CR-91-44)
Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his Bivens* action and denying his motion to reconsider the dismissal order.  We have reviewed the record and the district court's orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Butler v. Vick, No. CA-95-12-MC (E.D. Va.  May 31 & June 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388, 395 (1971)